
	
		II
		112th CONGRESS
		1st Session
		S. 1539
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2011
			Mr. Cornyn (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide Taiwan with critically needed United
		  States-built multirole fighter aircraft to strengthen its self-defense
		  capability against the increasing military threat from China.
	
	
		1.Short titleThis Act may be cited as the
			 Taiwan Airpower Modernization Act of
			 2011.
		2.FindingsCongress makes the following
			 findings.
			(1)The Department of
			 Defense, in its 2011 report to Congress on Military and Security
			 Developments Involving the People’s Republic of China, found that
			 China continued modernizing its military in 2010, with a focus on Taiwan
			 contingencies, even as cross-Strait relations improved. The PLA seeks the
			 capability to deter Taiwan independence and influence Taiwan to settle the
			 dispute on Beijing’s terms. In pursuit of this objective, Beijing is developing
			 capabilities intended to deter, delay, or deny possible U.S. support for the
			 island in the event of conflict. The balance of cross-Strait military forces
			 and capabilities continues to shift in the mainland’s favor. In this
			 report, the Department of Defense also concludes that, over the next decade,
			 China’s air force will remain primarily focused on building the
			 capabilities required to pose a credible military threat to Taiwan and U.S.
			 forces in East Asia, deter Taiwan independence, or influence Taiwan to settle
			 the dispute on Beijing’s terms.
			(2)The Defense
			 Intelligence Agency (DIA) conducted a preliminary assessment of the status and
			 capabilities of Taiwan’s air force in an unclassified report, dated January 21,
			 2010. The DIA found that, [a]lthough Taiwan has nearly 400 combat
			 aircraft in service, far fewer of these are operationally capable. The
			 report concluded, Many of Taiwan’s fighter aircraft are close to or
			 beyond service life, and many require extensive maintenance support. The
			 retirement of Mirage and F–5 aircraft will reduce the total size of the Taiwan
			 Air Force.
			(3)Since 2006,
			 authorities from Taiwan have made repeated requests to purchase 66 F–16C/D
			 multirole fighter aircraft from the United States, in an effort to modernize
			 the air force of Taiwan and maintain its self-defense capability.
			(4)According to a
			 report by the Perryman Group, a private economic research and analysis firm,
			 the requested sale of F–16C/Ds to Taiwan would generate some
			 $8,700,000,000 in output (gross product) and more than 87,664 person-years of
			 employment in the US, including 23,407 direct jobs, while
			 economic benefits would likely be realized in 44 states and the District
			 of Columbia.
			(5)The sale of
			 F–16C/Ds to Taiwan would both sustain existing high-skilled jobs in key United
			 States manufacturing sectors and create new ones.
			(6)On August 1,
			 2011, a bipartisan group of 181 members of the House of Representatives sent a
			 letter to the President, expressing support for the sale of F–16C/Ds to Taiwan.
			 On May 26, 2011, a bipartisan group of 45 members of the Senate sent a similar
			 letter to the President, expressing support for the sale. Two other members of
			 the Senate wrote separately to the President or the Secretary of State in 2011
			 and expressed support for this sale.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)a critical
			 element to maintaining peace and stability in Asia in the face of China’s
			 two-decade-long program of military modernization and expansion of military
			 capabilities is ensuring a militarily strong and confident Taiwan;
			(2)a Taiwan that is
			 confident in its ability to deter Chinese aggression will increase its ability
			 to proceed in developing peaceful relations with China in areas of mutual
			 interest;
			(3)the cross-Strait
			 military balance between China and our longstanding strategic partner, Taiwan,
			 has clearly shifted in China’s favor;
			(4)China’s military
			 expansion poses a clear and present danger to Taiwan, and this threat has very
			 serious implications for the ability of the United States to fulfill its
			 security obligations to allies in the region and protect our vital United
			 States national interests in East Asia;
			(5)Taiwan’s air
			 force continues to deteriorate, and it needs additional advanced multirole
			 fighter aircraft in order to modernize its fleet and maintain a sufficient
			 self-defense capability;
			(6)the United States
			 has a statutory obligation under the Taiwan Relations Act (22 U.S.C. 3301 et
			 seq.) to provide Taiwan the defense articles necessary to enable Taiwan to
			 maintain sufficient self-defense capabilities, in furtherance of maintaining
			 peace and stability in the western Pacific region;
			(7)in order to
			 comply with the Taiwan Relations Act, the United States must provide Taiwan
			 with additional advanced multirole fighter aircraft, as well as significant
			 upgrades to Taiwan’s existing fleet of multirole fighter aircraft; and
			(8)the proposed sale
			 of F–16C/D multirole fighter aircraft to Taiwan would have significant economic
			 benefits to the United States economy.
			4.Sale of F–16
			 aircraft to TaiwanThe
			 President shall carry out the sale of no fewer than 66 F–16C/D multirole
			 fighter aircraft to Taiwan.
		
